TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 8, 2014



                                      NO. 03-14-00085-CV


                                   Wayne Johnson, Appellant

                                                 v.

                        Texas Parks and Wildlife Department, Appellee




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES


This is an appeal from the interlocutory order signed by the trial court on January 30, 2014.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.